Filed 10/26/21 P. v. Nguyen CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079035

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. 196642)

 HIEP HUY NGUYEN,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Santa Clara County,
Andrea E. Flint, Judge. Affirmed, as modified.
         Jonathan Grossman, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters,
Chief Assistant Attorney General, Jeffrey M. Laurence, Assistant Attorney
General, Donna M. Provenzano and Melissa A. Meth, Deputy Attorneys
General, for Plaintiff and Respondent.
      Hiep Huy Nguyen was serving a prison term of 25 years to life for first

degree murder (Penal Code, § 187) and robbery (id., § 211).1 In 2019, he filed
a petition to vacate his sentence and for resentencing under section 1170.95.
The trial court found him eligible for relief and resentenced him to a term of
five years for the robbery conviction. The trial court found that this new
sentence was satisfied by Nguyen’s custody credits, ordered Nguyen released,
and placed him on parole for three years. The trial court imposed restitution
and parole revocation fines. (§§ 1202.4, subd. (b), 1202.45.) The trial court
also imposed a criminal justice administration fee of $129.75 (Gov. Code,
§§ 29550, 29550.1, & 29550.2). The court’s minute order reflects additional
court security and court administration fees.
      Nguyen appeals, contending the trial court erred when it placed him on
parole and declined to apply his excess custody credits to satisfy the parole
term. Nguyen has been discharged from parole, rendering this issue moot.
Nguyen also challenges the fines and fees. We conclude the judgment should
be modified (1) to reflect that the restitution and parole revocation fines are
deemed satisfied in full by application of Nguyen’s excess custody credits,
(2) to vacate the balance of the criminal justice administration fee unpaid as
of July 1, 2021, and (3) to strike the court administration fee and the court
security fee. We affirm the judgment as modified.
              FACTUAL AND PROCEDURAL BACKGROUND
      In 1998, a jury convicted Nguyen of first degree murder (§ 187,
subd. (a)) and robbery (§ 211). In 1999, the trial court sentenced him to
25 years to life in prison for the murder and imposed and stayed a five-year




1     Unless otherwise indicated, statutory citations are to the Penal Code.

                                        2
term for the robbery (§ 654).2 The trial court imposed a $200 restitution fine
and an additional $200 parole revocation fine, ordered suspended unless
parole is revoked.
      In 2019, Nguyen filed a petition to vacate his sentence and for
resentencing under section 1170.95. The trial court found Nguyen was
eligible for relief, vacated his sentence, and resentenced him to a term of five
years for the robbery conviction. The trial court awarded a total of 8,656 days
(more than 23 years) of custody credits. The trial court found that Nguyen’s
sentence was satisfied by his credits and ordered him released. However, the
court placed Nguyen on parole for a period of three years.
      The trial court imposed a restitution fine of $1,000 (Pen. Code,
§ 1202.4, subd. (b)), a parole revocation restitution fine of $1,000, ordered
suspended (id., § 1202.45, subd. (a)). The trial court also imposed a criminal
justice administration fee of $129.75 (Gov. Code, §§ 29550, 29550.1, &
29550.2). The minute order reflects two additional fees—a $30 court
administration fee (Gov. Code, § 70373) and a $30 court security fee (Pen.
Code, § 1465.8)—that the trial court did not impose orally at sentencing.
                                 DISCUSSION
                                        I
                                     Parole
      Senate Bill No. 1437, effective January 1, 2019, was enacted “to amend
the felony murder rule and the natural and probable consequences doctrine,
as it relates to murder, to ensure that murder liability is not imposed on a


2      The facts of the underlying offense, which are not relevant to the issues
raised in this appeal, are set forth in Nguyen’s prior appeal, People v. Nguyen
(Oct. 6, 2003, H019727) [nonpub. opn.]. In a prior order, the court granted
Nguyen’s request to take judicial notice of this opinion. (Evid. Code, §§ 452,
subd. (a), 459.)

                                        3
person who is not the actual killer, did not act with the intent to kill, or was
not a major participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) Senate Bill
No. 1437 amended sections 188 and 189, statutory provisions governing
malice and the degrees of murder, and added section 1170.95. (Stats. 2018,
ch. 1015, §§ 2-4.)
      Section 1170.95 allows a person convicted of felony murder or murder
under a natural and probable consequences theory to petition their
sentencing courts to vacate their murder convictions and be resentenced on
any remaining counts. (§ 1170.95, subd. (a).) A person is entitled to
resentencing if the following conditions are met: (1) a charging document
was filed against the person that allowed the prosecution to proceed under a
theory of felony murder or murder under the natural and probable
consequences doctrine; (2) the person was convicted of first or second degree
murder following a trial or an accepted plea; and (3) the person “could not be
convicted of first or second degree murder because of changes to [s]ection 188
or 189” made by Senate Bill No. 1437. (Ibid.)
      Subdivision (g) of section 1170.95 provides, “A person who is
resentenced pursuant to this section shall be given credit for time served.
The judge may order the petitioner to be subject to parole supervision for up
to three years following the completion of the sentence.” Here, the trial court
imposed a five-year prison term which was deemed satisfied by Nguyen’s
custody credits and imposed an additional three-year term of parole. Nguyen
challenges the three-year parole term, contending parole was “unauthorized”
because the trial court should have applied his excess custody credits to
satisfy the parole term. As the Attorney General recognizes, the plain
language of the statute vests the resentencing court with discretion to impose


                                        4
a period of parole. Two courts—including this one—have considered similar
claims that petitioners’ excess custody credits should be used to reduce their
parole term when they are resentenced under section 1170.95, and both have
found that the imposition of an additional period of parole is permissible even
if the petitioner has excess custody credits. As the court held in People v.
Wilson (2020) 53 Cal.App.5th 42, 46, “the trial court is not required to
mechanically apply excess custody credits to reduce or eliminate the parole
period imposed at a resentencing pursuant section 1170.95. Instead, and
notwithstanding excess custody credits, the court may exercise its discretion
when deciding whether to order a period of parole.” (See People v. Lamoureux
(2020) 57 Cal.App.5th 136, 145 (Lamoureux) [agreeing with and adopting the
Wilson court’s reasoning].)
       Here, however, counsel submitted a letter informing this court that the
issues on appeal “might be moot” because Nguyen was recently discharged
from parole. “ ‘[A] case becomes moot when a court ruling can have no
practical effect or cannot provide the parties with effective relief.’ ” (People v.
Rish (2008) 163 Cal.App.4th 1370, 1380.) In light of Nguyen’s discharge from
parole, any determination regarding the trial court’s authority to impose
parole would have no practical effect and would not provide any effective
relief. (See Lamoureux, supra, 57 Cal.App.5th at p. 154, fn. 9 [declining to
decide appellant’s claim regarding erroneous calculation of presentence
conduct credits].) Because the issue has become moot, we need not consider
it. (Rish, at p. 1380 [“It is not the function of the appellate court to render
opinions ‘ “ ‘ “upon moot questions or abstract propositions, or . . . declare
principles or rules of law which cannot affect the matter in issue in the case
before it.” ’ ” ’ ”].)




                                         5
                                        II.
                                 Fines and Fees
      A. Restitution Fines
      Nguyen also challenges the $1,000 restitution and parole revocation
fines (§§ 1202.4, 1202.45) on the ground that the amount imposed violates
California’s double jeopardy clause (Cal. Const., art. I, § 15), as well as the

plain language of section 1170.95, subdivision (d)(1).3 Nguyen alternatively
contends that his excess custody credits must be applied to the fines under
section 2900.5, such that the fines are deemed satisfied.
      The Attorney General contends Nguyen forfeited this argument by
failing to object in the trial court. We agree. (See People v. Trujillo (2015)
60 Cal.4th 850, 856 [“ ‘[T]he forfeiture rule applies in the context of
sentencing as in other areas of criminal law.’ ”]; In re Seaton (2004)
34 Cal.4th 193, 197-198 [forfeiture rule applies to claims of constitutional
violations]; see also Lamoureux, supra, 57 Cal.App.5th at p. 151 [restitution
fine in amount “less than the statutory maximum” was “not an unauthorized
sentence subject to our correction on appeal despite [defendant’s] failure to
object in the trial court”].)
      Even if we were to overlook the forfeiture, we need not decide whether
the court erred in setting the $1,000 restitution fines. Whether the proper
amount for the fines was $1,000 or a lesser amount, we agree with Nguyen


3     That subdivision provides, in relevant part, “[T]he court shall hold a
hearing to determine whether to vacate the murder conviction and to recall
the sentence and resentence the petitioner on any remaining counts in the
same manner as if the petitioner had not been previously . . . sentenced,
provided that the new sentence, if any, is not greater than the initial sentence.”
(§ 1170.95, subd. (d)(1), italics added.) As previously noted, when Nguyen
was sentenced in 1999, the trial court imposed a restitution fine of $200 and
an additional parole revocation fine in the same amount.

                                        6
that his excess custody credits should have been applied to fully satisfy the
fines. (§ 2900.5, subd. (a); People v. Morris (2015) 242 Cal.App.4th 94, 101-
103 (Morris) [defendant’s restitution fine deemed satisfied by the application
of his excess custody credits under the version of section 2900.5 in effect at
the time of his sentence]; Lamoureux, supra, 57 Cal.App.5th at p. 152
[same].) The Attorney General does not dispute this point.
      The ex post facto clause applies to Nguyen’s restitution fines, such that
the fines are governed by the statutes in effect at the time of his offense.
(Morris, supra, 242 Cal.App.4th at pp. 101-102; Cal. Const., art. I, § 9;
U.S. Const., art. I, § 10.) When Nguyen committed his crime in 1998,
section 2900.5, subdivision (a) provided in pertinent part as follows: “In all
felony and misdemeanor convictions, either by plea or by verdict, when the
defendant has been in custody, . . . all days of custody of the defendant,
including days served as a condition of probation in compliance with a court
order, and including days credited to the period of confinement pursuant to
Section 4019, shall be credited upon his or her term of imprisonment, or
credited to any fine on a proportional basis, including, but not limited to, base
fines and restitution fines, which may be imposed, at the rate of not less than
thirty dollars ($30) per day, or more, in the discretion of the court imposing
the sentence. If the total number of days in custody exceeds the number of
days of the term of imprisonment to be imposed, the entire term of
imprisonment shall be deemed to have been served. In any case where the
court has imposed both a prison or jail term of imprisonment and a fine, any
days to be credited to the defendant shall first be applied to the term of
imprisonment imposed, and thereafter the remaining days, if any, shall be
applied to the fine on a proportional basis, including, but not limited to, base




                                        7
fines and restitution fines.”4 (Stats. 1996, ch. 1077, § 28, operative Jan. 1,
1999 (Assem. Bill No. 2898); Stats. 1998, ch. 338, § 6, eff. Aug. 21, 1998,
operative Jan. 1, 1999 (Sen. Bill No. 295); see also Stats. 1991, ch. 437, § 10,
eff. Sept. 19, 1991, operative Jan. 1, 1995 (Assem. Bill No. 688) [applying rate
of $30 per day of credit to “any fine which may be imposed”].)
      Under the plain terms of former section 2900.5, subdivision (a), the
trial court was required to apply Nguyen’s excess custody credits to reduce

his restitution fines at a rate of not less than $30 per day.5 Nguyen had a
total of 8,656 custody credits. Under former section 2900.5, Nguyen was
entitled to have those credits first applied to his new five-year term of
imprisonment, which constitutes approximately 1,825 days, and the
remainder (approximately 6,831 days) applied to his restitution fines. When
multiplied by a rate of $30 per day, the credit of the remaining 6,831 days far
exceeds both the $1,000 restitution fine and $1,000 parole revocation fine. As




4      In 2013, the Legislature amended section 2900.5, subdivision (a) by
eliminating restitution fines from the fines to which excess custody credits
may be applied. (Stats. 2013, ch. 59, § 7 (Sen. Bill No. 514).) In 2016, the
amount credited was increased to no less than $125 per day. (Stats. 2016,
ch. 769, § 2, eff. Jan. 1, 2017 (Assem. Bill No. 2839).) Nguyen contends he is
entitled to the higher rate of $125 per day; the Attorney General disputes this
as the higher rate was never applicable to restitution fines. We need not
consider the issue because even applying the lower rate, Nguyen’s fines are
fully satisfied.

5     Unlike the issue of parole, which is addressed in subdivision (g),
section 1170.95 “ ‘says nothing about fines,’ ” and thus “ ‘does not supplant
the legislative intent of section 2900.5 as it applies to fines.’ ” (Lamoureux,
supra, 57 Cal.App.5th at p. 152, fn. 8.)

                                        8
a result, we deem the restitution and parole revocation fines to be satisfied in

full.6
         B. Court Administration and Security Fees
         Nguyen also challenges the $30 court administration fee (Gov. Code,
§ 70373) and the $30 court security fee (Pen. Code, § 1465.8), which the trial
court did not impose orally at sentencing. The Attorney General agrees these
fees should be stricken. These fees were not imposed orally at judgment and
appear only in the court minutes. Generally, “[w]here there is a discrepancy
between the oral pronouncement of judgment and the minute order or the
abstract of judgment, the oral pronouncement controls.” (People v. Zackery
(2007) 147 Cal.App.4th 380, 385; see People v. Mitchell (2001) 26 Cal.4th 181,
185-186 [appellate court has the authority to order the abstract of judgment
to be corrected if it does not accurately reflect the trial court’s oral
pronouncement of judgment]; People v. Mesa (1975) 14 Cal.3d 466, 471 [“a
discrepancy between the judgment as orally pronounced and as entered in
the minutes is presumably the result of clerical error”].) In addition, these
fees were enacted after the date of Nguyen’s conviction and do not apply to
convictions rendered before their enactment. (People v. Alford (2007)
42 Cal.4th 749, 753-754 [the Legislature intended the court security fee of
Pen. Code, § 1465.8 to be imposed on all convictions after its operative date of
August 17, 2003]; People v. Davis (2010) 185 Cal.App.4th 998, 1000 [Gov.
Code, § 70373 fee applies only to convictions occurring on or after the


6     As noted, the parole revocation fine was ordered suspended unless
parole was revoked. The record reflects that Nguyen was successfully
discharged from parole and there is no indication that parole was revoked.
However, in an abundance of caution, we find that both the restitution fine
and the additional parole revocation fine are satisfied by Nguyen’s excess
credits.

                                         9
statute’s effective date of January 1, 2009; reversing order imposing
assessment].) Thus, the $30 court administration fee and the $30 court
security fee must be stricken.
      C. Criminal Justice Administration Fee
      The trial court also imposed a criminal justice administration fee of
$129.75, pursuant to former sections 29550, 29550.1, and 29550.2 of the
Government Code. While this appeal was pending, the Legislature enacted
Assembly Bill No. 1869. (Assem. Bill No. 1869 (2019-2020 Reg. Sess.) § 11,
eff. Sept. 18, 2020.) Government Code section 6111, which was enacted
pursuant to Assembly Bill No. 1869, states, “On and after July 1, 2021, the
unpaid balance of any court-imposed costs pursuant to Section 27712,
subdivision (c) or (f) of Section 29550, and Sections 29550.1, 29550.2, and
29550.3, as those sections read on June 30, 2021, is unenforceable and
uncollectible and any portion of a judgment imposing those costs shall be
vacated.” (Gov. Code, § 6111, subd. (a).)
      We requested that the parties file supplemental briefs addressing the
impact of Assembly Bill No. 1869. The Attorney General concedes that any
portion of the criminal justice administration fee that was outstanding as of
July 1, 2021 is unenforceable, and Nguyen is entitled to vacatur of the unpaid
balance that remained outstanding as of July 1. Nguyen, however, appears
to contend that, because his conviction was not final when the statutory
changes came into effect, the fee should be vacated in its entirety. We agree
with the Attorney General. As this court recently explained in People v.
Lopez-Vinck (2021) 68 Cal.App.5th 945, 953-954:
         “Pursuant to the express terms of section 6111,
         subdivision (a), [a defendant] is entitled to the vacatur of
         that portion of the criminal justice administration
         fee . . . that remains unpaid as of July 1, 2021, and to the
         modification of his judgment consistent with such vacatur.

                                      10
         Section 6111, subdivision (a) provides not only that any
         costs imposed pursuant to the listed statutory provisions
         that remain unpaid on and after July 1, 2021 are
         ‘unenforceable and uncollectible,’ but also that ‘any portion
         of a judgment imposing those costs shall be vacated.’
         [Citation.] Thus, by its express terms, section 6111
         envisions that the referenced costs are to be vacated, and it
         makes the vacatur mandatory through its use of the word
         ‘shall.’ [Citation.] Although section 6111’s reference to
         ‘those costs’ is ambiguous, in that ‘those costs’ could refer to
         the entirety of the fee imposed by the trial court, such that
         the vacating of ‘those costs’ would eliminate the fee in its
         entirety, we conclude that the statutory scheme supports
         interpreting the phrase ‘those costs’ as referring only to
         that portion of [the] fee imposed by the court that remains
         unpaid as of July 1, 2021.”

      We therefore vacate any balance of the criminal justice administration
fee imposed by the court pursuant to Government Code sections 29550,
29550.1, and 29550.2 that remains unpaid as of July 1, 2021.
                                 DISPOSITION
      The judgment is modified to reflect that Nguyen’s restitution and
parole revocation fines (Pen. Code, §§ 1202.4, 1202.45) are deemed satisfied
in full by application of his excess custody credits (id., § 2900.5). The
judgment is further modified to strike the $30 court administration fee (Gov.
Code, § 70373) and the $30 court security fee (Pen. Code, § 1465.8). The
portion of criminal justice administration fee imposed by the court pursuant
to Government Code sections 29550, 29550.1, and 29550.2 that remains
unpaid as of July 1, 2021 is vacated. In all other respects, the judgment is
affirmed. The clerk of the superior court is directed to modify the abstract of




                                       11
judgment to reflect these modifications and to forward a copy of the amended
abstract to the Department of Corrections and Rehabilitation.




                                                            GUERRERO, J.

WE CONCUR:




HALLER, Acting P. J.




DATO, J.




                                     12